Citation Nr: 1714338	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  16-14 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for brain cancer, to include as a result of exposure to ionizing radiation and/or hazardous materials, and, if so, whether service connection is warranted for brain cancer.

2.  Entitlement to special monthly compensation based on aid and attendance. 


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service Bureau




WITNESSES AT HEARING ON APPEAL

The Veteran and the Appellant


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1968 to September 1972.  He died in January 2017, and the appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  Jurisdiction was subsequently transferred to the RO located in Newark, New Jersey.  The Board in September 2016 sent the Veteran's claims file to the Veterans Health Administration (VHA) for an opinion from a qualified medical professional regarding the Veteran's claim.  After securing said opinion in October 2016, the VHA returned the case to the Board for its adjudication. 

The Veteran testified in July 2016 at the RO in Columbia, South Carolina via videoconference before the undersigned veterans law judge (VLJ) sitting in Washington, D.C. A copy of the transcript of that hearing has been associated with the claims file. 

The Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008), created a new Section, 5121A, under Chapter 38 of the United States Code relating to substitution in case of death of a claimant who dies on or after October 10, 2008.  As provided for in the statute, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  Regulations were recently promulgated with respect to substitution claims.  See 79 Fed. Reg. 52977 (Sept. 5, 2014).  As above, in this case, the Veteran died in January 2017.  As his death occurred after October 10, 2008, the Board finds that the provisions pertaining to substitution are applicable in this case.  Moreover, the RO issued a favorable decision in March 2017 accepting the Appellant as an eligible substitute claimant pursuant to 38 C.F.R. § 3.1010 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to special monthly compensation based on aid and attendance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision dated in March 2011, the Board denied the Veteran's claim of service connection for brain cancer. 

2.  Evidence received since the final March 2011 Board decision relates to an unestablished fact necessary to substantiate the claim of service connection for brain cancer and raises a reasonable possibility of substantiating such claims.

3.  The evidence of record demonstrates that the Veteran's brain cancer was initially diagnosed in February 1990, more than 17 years post-service, and has not been shown by competent medical, or competent and credible lay, evidence to be etiologically related to his active service, to include as due to exposure to ionizing radiation and/or hazardous materials. 
CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for brain cancer may be reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).  

2.  The criteria for service connection for brain cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.311 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the Veteran was provided with notice in December 2013 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  Pursuant to 38 C.F.R. § 3.1010 (f)(a), "VA will send notice . . . to the substitute only if the required notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate."  Thus, no additional notice is required.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran also submitted records relating to his disability claim with the Social Security Administration (SSA).  Pursuant to the development procedures outlined in 38 C.F.R. § 3.311, discussed in further detail below, the Veteran's file has been evaluated by the Director of Radiation and Physical Exposures, as well as the Director of Compensation and Pension Service and the Deputy Chief Consultant of Post Deployment Health Services.  The Board also obtained a VHA medical opinion in October 2016.  The Veteran has submitted personal statements and was also afforded an opportunity to testify at a hearing before the undersigned VLJ in July 2016.  Neither the Veteran nor the Appellant upon being substituted in the case identified any additionally available evidence for consideration. 

Under Bryant v. Shinseki, 23 Vet. App. 488 (2010), 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in July 2016, the Veteran was assisted by a representative from a veterans service organization.  That representative pursued a line of questioning directed to elicit the Veteran's contentions regarding his claim.  The representative and the undersigned asked questions regarding the Veteran's history of symptoms of brain cancer and why he believed it was related to service.  The VLJ informed the Veteran that he had an opportunity to submit additional evidence in support of his claim.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the Appellant nor her representative has suggested any deficiency in the conduct of the hearing, and the Appellant upon being substituted submitted a notification requesting that the Board proceed with its adjudication.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Appellant's claim, and it being clear that the Appellant has not indicated that there exists additional evidence to support her claim, the Board concludes that no further assistance is required to be provided to the Appellant in developing the facts pertinent to her claim in order to comply with the duty to assist.  

Request to Reopen the Brain Cancer Claim

The RO denied the Veteran's initial claim of entitlement to service connection for brain cancer, characterized as angioblastic meningioma, in a rating decision dated in April 2008.  In support thereof, the RO found that there was insufficient evidence to establish that the brain cancer either was incurred in or otherwise was caused by service.  In an April 2008 letter, the Veteran was notified of the decision.  Following his submission of a June 2008 notice of disagreement (NOD), the RO continued the denial in a November 2008 statement of the case (SOC).  After the Veteran submitted a formal appeal to the Board via VA Form 9 dated in December 2008 and the Ro continued the denial in a November 2009 supplemental statement of the case (SSOC), the Board remanded the matter for additional development of the record in May 2010.  Upon receipt of the matter after its remand, the Board issued a March 2011 decision confirming the denial of service connection for brain cancer.  The Board decision became final at the time it was issued in March 2011.  38 U.S.C.A. § 7104 (b) (West 2014), 38 C.F.R. § 20.1100 (2015). 

The March 2011 Board decision may only be reopened if new and material evidence is received. 38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the March 2011 Board decision consists of private and VA treatment records, lay statements from the Veteran and several fellow servicemembers, a radiation review by the Deputy Chief Consultant of Post Deployment Health Services, the Veteran's testimony during the July 2016 hearing, and the October 2016 VHA opinion. 

As will be discussed in further detail below, the Veteran during the hearing raised several contentions to account for the fact that his radiation dosimeter did not record radiation exposure levels that were unsafe.  These contentions were supported by the lay statements he submitted from fellow servicemembers.  Furthermore, during the hearing the Veteran set forth an alternative theory that his brain cancer may have been caused by exposure to hazardous materials while in service.  

In addition to the lay testimony received since the March 2011 Board decision, the Veteran's claims file was evaluated by a VHA medical professional who issued an opinion regarding the etiology of the brain cancer in October 2016.  Moreover, the claims file was evaluated by the Deputy Chief Consultant of Post Deployment Health Services, who also issued an opinion regarding the etiology of the brain cancer in October 2015.  Together with the lay testimony and statements, these two new opinions constitute new and material evidence because they provide support for finding that the Veteran's brain cancer was attributable to service.  As the evidence relates to an unestablished fact necessary to substantiate the Appellant's claim, the claim of service connection for brain cancer is reopened. 

The Board will proceed to address the merits of the service connection claim. The Appellant is not prejudiced by this action, as the RO has considered the merits as well. See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Factual Background and Analysis of Service Connection Claim

The Appellant asserts that the Veteran's brain cancer was attributable to his service as a dental technician.  Specifically, she contends that the Veteran was exposed to a significant amount of ionizing radiation as a direct result of his duties as a dental technician in service, which included performing several X-ray examinations of fellow servicemembers, and that this radiation exposure led to the eventual development of brain cancer.  In the alternative, she contends that the Veteran was exposed to hazardous materials as a result of his duties as a dental technician in service, which required that he use certain chemicals for the development of X-ray film, and that the exposure to these chemicals led to the eventual development of brain cancer. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including malignant tumors, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309 (b)(i), (ii) (2016).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311 (b)(2).  Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure. 38 C.F.R. § 3.311 (b)(5).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946. 38 C.F.R. § 3.311(a)(2) (2016).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2016).

To begin, the evidence does not show, and the Appellant does not explicitly assert, that the Veteran incurred brain cancer while in service or within a year of his discharge.  A review of the Veteran's service treatment records show no complaints, diagnoses, or treatment relating to brain cancer.  On the Veteran's July 1972 discharge examination, he was evaluated as being grossly normal with no abnormalities of any body system.  On the July 1972 discharge examination as well as the corresponding Report of Medical History, the Veteran noted that he had a history of headaches that responded to treatment. 

The earliest post-service medical records date from February 1990, and consist of an evaluation by a Dr. R.H. The Veteran reported that he had been experiencing progressively more frequent and severe headaches with photophobia while the Appellant described progressive memory loss and progressive personality changes.  The Veteran did not endorse any numbness or problems with gait or balance or any additional sensation changes.  A CT scan showed a five centimeter meningioma.  Dr. R.H. stated that the tumor was slow in growing, as reflected by the slow but steady progression of the Veteran's symptoms.  Thereafter, a March 1990 operative report shows that the tumor was removed by Dr. R.H., at which time it was confirmed to be an angioblastic meningioma.  A Dr. M.K. in a subsequent March 1990 consultation report remarked that the neoplasm was a malignant form of meningioma. 

The Veteran was diagnosed with angioblastic meningioma in 1990 and underwent surgery to remove the tumor in March 1990.  Under these circumstances, it is clear that neither the provisions of 38 C.F.R. §§ 3.303(a), pertaining to direct service connection, nor those of 3.303(b), pertaining service connection for chronic conditions shown to have begun in service and continued thereafter, are applicable, as the brain cancer did not manifest until 1990.  Furthermore, 38 C.F.R. § 3.307, which allows for presumptive service connection for chronic conditions that manifest to a compensable degree within one year of service, is also not applicable, as the Veteran's thyroid cancer developed over 17 years after service.  Accordingly, the Board will restrict its focus to consideration of those regulations allowing for service connection for disabilities that manifest after service, namely, 38 C.F.R. §§ 3.303(d) and 3.309(d).   

The Veteran does not qualify as a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d), as he did not participate in a radiation-risk activity.  38 C.F.R. § 3.309 (b)(i), (ii) (2016).  Accordingly, he cannot take advantage of the presumptive provisions of 38 C.F.R. § 3.309(d), despite the fact that his brain cancer is one of the disease subject to the presumption under 3.309(d)(2).  However, under 38 C.F.R. § 3.311, service connection claims for "radiogenic diseases" such as brain cancer are subject to special development procedures which were followed in the course of the original appeal of this matter. 

In April 2008, the RO obtained a radiation dose estimate for the Veteran's exposure from the Department of the Air Force.  According to the April 2008 letter, a search of the occupational radiation monitoring records in the United States Air Force Master Radiation Registry (MPER) was conducted on behalf of the Veteran.  Based upon the cumulative occupational exposure history to ionizing radiation, the Veteran received a probable dose of 0.120 rem. 

The obtained dose information form the United States Air Force was forwarded to the Under Secretary for Health for a medical opinion regarding the relationship between the Veteran's exposure to ionizing radiation and his brain cancer.  In a December 2010 opinion, the Director of Radiation and Physical Exposures found that it was unlikely that the Veteran's brain cancer could be attributed to radiation exposure while in the military service because his occupational radiation did not exceed five rem in one year or 10 rem in a lifetime.  In reaching that opinion, the Director of Radiation and Physical Exposures relied on the Health Physics Society's position statement, Radiation Risk in Perspective, which recommended against quantitative estimation of health risks below an individual dose of five rem in one year or a lifetime dose of 10 rem above that received from natural sources.  The position statement further added that "there is substantial and convincing scientific evidence for health risks following high-dose exposure.  However, below five to ten rem...risks of health effects are either too small to be observed or are nonexistent." 

An undated advisory opinion from the Director of Compensation and Pension Service (the Director) was also obtained and concluded similarly.  The Director noted that the Veteran was 18 years old at the time of his exposure to ionizing radiation, and was diagnosed with brain cancer 22 years later, at the age of 40.  The Director concluded that based on a review of the evidence in its entirety, there was no reasonable possibility that the Veteran's brain cancer resulted from exposure to ionizing radiation in service. 

This development was replicated for the Veteran's current reopened claim of service connection for brain cancer.  In September 2015, the RO obtained another radiation dose estimate for the Veteran's exposure from the Department of the Air Force.  According to the September 2015 letter, based on a search of the occupational radiation monitoring records in the MPER, the .120 rem dosage estimate was affirmed. 

In an advisory opinion dated October 2, 2015, the Director concluded that there was no reasonable possibility that the Veteran's angioblastic meningioma could be attributed to ionizing radiation exposure while in military service.  In support thereof, the Director once again noted that the total effective dose equivalent (TEDE) did not exceed .120 rem and that the Veteran was only 19 years old when he was possibly occupationally exposed to ionizing radiation.  The Director referred to the Health Physics Society's position statement, Radiation Risk in Perspective, which was noted to have been updated in July 2010 and which recommended against quantitative estimation of health risks below an individual dose of five rem in one year or a lifetime dose of 10 rem above that received from natural sources.  In addition, the Director remarked that the Veteran had a history of smoking a pack of cigarettes per day. 

The RO also obtained an October 2015 opinion regarding the etiology of the brain cancer from the Deputy Chief Consultant of Post Deployment Health Service, who found that it was unlikely that the Veteran's angioblastic meningioma could be attributed to radiation exposure while in service.  In support thereof, he also discussed the .120 rem TEDE and relied on the guidance of the Health Physic Society's Radiation Risk in Perspective. 

In support of his claim, the Veteran submitted several private medical statements.  In an October 2009 letter, a Dr. S.R. stated that the Veteran worked in an X-ray examination room during his military service and stood within two to three feet of the machine.  He highlighted the fact that there was no shielding other than plywood and glass and that the Veteran performed approximately 3,000 X-ray examinations per month for over two years.  Dr. S.R. concluded that the Veteran had a malignant brain cancer and that it was "reasonable as not to conclude that his tumor may in fact be related to his prior X-ray exposure." 

In a January 2010 letter, a D.O. L.N. stated that the Veteran was exposed to radiation as an X-ray technician in service.  According to D.O. L.N., the Veteran performed at least 3000 X-ray examinations per month and was not shielded while performing his duties.  She explained that the lack of any shielding while performing X-ray examinations increased the Veteran's risk for cancer in his lifetime. 

Several of the Veteran's treating physicians at the Memorial Sloan-Kettering Cancer Center have submitted letters detailing their treatment of the Veteran.  In a June 2013 letter, a Dr. A.C. stated that he had been monitoring the Veteran for complications arising from a metastatic hemangioblastoma.  According to Dr. A.C., a recent MRI showed no evidence of a persistent tumor involving the brain.  Thereafter, in a June 2014 letter, a Dr. W.T. stated that he had been treating the Veteran for a metastatic solitary fibrous tumor and had been scheduling check-ups every three to four months during this time.  He commented that he was aware that the Veteran had been exposed to ionizing radiation while carrying out his duties as a dental X-ray technician in service, but did not offer any opinion as to whether the radiation exposure contributed to the Veteran's current disability picture at that time.  

More recently, in a June 2015 letter, a Dr. J.Y. stated that he was also assisting in the treatment of the Veteran's brain cancer, characterized as hemangioperictyoma of the brain.  He detailed the course of the Veteran's treatment since 2012, and asserted that the Veteran was totally and permanently disabled due to the complications and side effects of the brain cancer.  He concluded by reiterating that the Veteran worked as a dental X-ray technician in service and was exposed to ionizing radiation while in service; however, he did not offer an opinion as to the etiology of the brain cancer. 

In a June 2013 statement, a S.S. Jr. stated that he was an agent of the local plumbers union that the Veteran was a member of.  According to S.S. Jr., the Veteran informed the union in 1990 that he had been diagnosed with brain cancer and that he would not be able to work for some time.  After returning to work in 1991, the union and the Veteran together quickly determined that he would not be able to perform the day to day duties of a plumber.  Accordingly, in 1991 the Veteran ceased working and began collecting disability payments.  S.S. Jr. also stated that prior to the Veteran's diagnosis he experienced chronic severe migraine headaches which resulted in three to five days of missed work per month.  

The Veteran had also submitted statements from several fellow servicemembers regarding the nature of his radiation exposure and his medical history.  In a January 2011 letter, a G.B stated that he became acquainted with the Veteran while he was assigned to the 36th TAC Hospital in Bitburg Germany from July 1968 to July 1970.  According to G.B., the protective shielding constructed to stand between the Veteran and the X-ray device was built out of plywood with a thin glass plate opening.  Furthermore, he stated that the X-ray film development room was extremely hot and did not have ventilation, such that the air was regularly caustic.  An E.P., in a May 2013 letter, identified himself as a Dental Officer who oversaw the Veteran while in service.  He confirmed that the Veteran's in service work-conditions were as they were described by G.B, to include the booth where the Veteran operated the X-ray equipment.  He also stated that the Veteran reported developing chronic migraine headaches while in service that he attributed to working in the confined space that he did.  

In a February 2014 letter, a R.B. stated that he was assigned to work alongside the Veteran as a dental technician while they were both stationed at the Bitburg Air Force Base.  He reported that none of the dental technicians, to include the Veteran, were issued disposable examination gloves to wear while carrying out duties.  He further contended that the dental assistants he worked with, to include the Veteran, were exposed to hazardous materials, including mercury and bacteria, while working on duty.  

During the July 2016 hearing, the Veteran testified that he performed about 3,000 X-ray examinations each month that he served as dental X-ray technician while in service.  He confirmed that he was first diagnosed with brain cancer in February 1990 and that he had his first surgery in March 1990.  Prior to that date, he asserted that he began to experience symptoms including personality changes and an increase in the frequency and severity of his headaches.  He also asserted that the technician's room where he would sit while performing the X-ray examinations was encased in plywood with a small pane of glass.  

The Appellant also testified at the hearing, and stated that several of the Veteran's treating physicians told her and the Veteran that they believed his brain cancer to be attributable to his ionizing radiation exposure while in service.  In addition, the Appellant stated that those same physicians asserted that the brain tumor was very slow growing and probably started back in the late sixties or early seventies, possibly while the Veteran was still in service.  

In a January 2016 statement, a Representative of Congress questioned the accuracy of the .120 rem TEDE on the basis of the fact that the Veteran and fellow servicemembers who worked with the Veteran stated that he did not regularly use the dosimeter device which was used to monitor his radiation exposure while in service.  The Representative also noted that the Veteran and fellow servicemembers stated that there was little shielding protecting the Veteran from radiation in the technician's booth where he performed X-ray examinations.  Furthermore, the Representative highlighted the fact that the Veteran exhibited symptoms of frequent headaches and poor eyesight on his discharge examination, which were conditions that he did not have when he was inducted.  

In addition to questioning the accuracy of the TEDE rating, the Representative discussed the alternative theory of exposure based on the Veteran's handling of Hexachlorobutadiene (HCBD), which he noted was classified by the U.S. Environmental Protection Agency as a hazardous waste as well as a Group C possible human carcinogen.  According to the Representative, medical research has shown HCBD exposure leads to cancer in animals and was also shown to contribute to the development of eye issues.  

Following the July 2016 hearing and upon review of the contentions raised by the Representative, the Board in September 2016 requested that a VHA medical expert review the claims file and set forth an opinion regarding the etiology of the brain cancer, to include the alternative theory of attribution due to HCBD exposure.  Upon reviewing the claims file, the examiner, a Dr. S.K. who identified himself as the Director of Occupational Health at the Minneapolis VA Medical Center, issued an October 2016 opinion.  He concluded that it was less likely than not that the Veteran's brain cancer was attributable to ionizing radiation exposure in service.  In support thereof, Dr. S.K. acknowledged that it was likely that the Veteran was exposed to a higher dose of ionizing radiation than was measured by his dosimeter readings.  However, having conceded thusly, Dr. S.K. stated that he could not state that it was more likely than not that the three years duration of exposure would be greater than the background radiation dose, estimated at .62 rem, which was not considered to be linked to health effects.  Dr. S.K. noted that even if the dose the Veteran received was up to three times greater it would not be all that much greater than the estimated natural background radiation dose of .31 rem per year.  He then went on to review recent medical studies that evaluated the relationship between dental X-ray exposure and the development of meningiomas, and found the results to be inconclusive.  He did state that one of the studies found a relationship between dental X-rays and gliomas but not a relationship between dental X-rays and meningiomas.  Adam Simning and Edwin van Wijngaarden, Literature Review of Cancer Mortality and Incidence Among Dentists, 64 Occupational & Envtl. Med. 7, 432 (2007).  Finally, Dr. S.K. related that the radiation safety officer at the Minneapolis VA Medical Center told him that the dosages of dental X-rays are so low that dental assistants currently were no longer being monitored with dosimetry at that facility. 

Dr. S.K. also opined that it was less likely than not that the brain cancer was attributable to exposure to HCBD while in service.  In support thereof, Dr. S.K. detailed his review of medical literature and stated that he did not find any medical studies showing a link between HCBD exposure and brain cancer, to include meningiomas.  He did acknowledge that animal studies showed a link between HCBD exposure and renal tumors but not brain tumors.  

Following the issuance of the VHA opinion, in November 2016 Dr. W.T. submitted a letter in which he detailed the specifics of the Veteran's course of brain cancer treatment.  According to Dr. W.T., the Veteran was found to have a brain lesion in 1990 that at the time was evaluated as "hemangioperictoma-like" angioblastic meningioma.  Thereafter, in August 2005 the tumor recurred, at which time lung metastases were found that also tested positively for malignant hemangioperictyoma.  Dr. W.T. therefore stated that the Veteran did not have an angioblastic meningioma, but rather had a widely metastatic malignant hemangioperictyoma, otherwise known as a solitary fibrous tumor, which is a type of soft tissue sarcoma.  Dr. W.T. then stated that the list of known risks for the development of soft tissue sarcomas includes chemical exposure and radiation.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against service connection for brain cancer, to include as due to ionizing radiation exposure and/or exposure to hazardous materials.  To begin, service treatment records do not show any diagnoses or treatment related to brain cancer.  The Board acknowledges that the Appellant as well as the Representative have posited that the Veteran's development of chronic headaches during service and the fact that he started wearing glasses while in service suggest that his brain cancer began to develop while he was in service.  This theory is further buoyed by the initial diagnostic report from February 1990, in which Dr. R.H. stated that the tumor was "slow growing".  The Veteran's reporting of the development of headache symptoms and worsening eyesight while in service is certainly credible.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence in the record which indicates that any of the lay witnesses are competent through expertise or knowledge to conclude that these symptoms indicated that the Veteran was beginning to develop a brain tumor while in service.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  Moreover, Dr. R.H.'s determination that the tumor was "slow growing", while competent, is not dispositive as Dr. R.H. did not provide any commentary as to when the tumor actually could have begun to develop.  

Looking beyond the Veteran's service time, he was first diagnosed with an angioblastic meningioma in February 1990, over 17 years after his discharge from service.  The Veteran and the Appellant both testified that he was exhibiting symptoms of a brain tumor, to include chronic headaches and personality changes, for several years prior to his formal diagnosis.  This was substantiated by S.S. Jr., who confirmed that the Veteran had a history of chronic headaches during the time that he worked as a plumber prior to his brain cancer diagnosis.  That being said, this lay testimony of symptoms again is not competent evidence that the Veteran had developed brain cancer prior to the February 1990 diagnosis.  Jandreau, 491 F.3d at 1372.  The fact remains that, other than medical opinions which are discussed in more detail below, the Appellant has presented no medical evidence linking the Veteran's service as a dental X-ray technician to his development of brain cancer over 17 years after his discharge.  

Turning to the medical opinions available in the record, the Board is cognizant that there are several opinions submitted by both VA medical professionals as well as the private physicians who treated the Veteran for his brain cancer, and that these opinions are in conflict.  Under these circumstances, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that a private opinion is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, VA has obtained opinions from a variety of sources pursuant to the development procedures outlined in 38 C.F.R. § 3.311.  These opinions are supported by a thorough evaluation of the Veteran's medical history and a review of contemporary medical literature.  When evaluating the probative value of a medical opinion, the Board notes that any opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

Here, in both the initial appeal and the reopening of the initial appeal, VA obtained opinions from the Director of Compensation and Pension Service.  Furthermore, VA obtained a December 2010 opinion from the Director of Radiation and Physical Exposures and an October 2015 opinion from the Deputy Chief Consultant of Post Deployment Health Services.  All of these individuals relied on the official dosimeter readings supplied by the United States Air Force and referred to medical literature discussing safe radiation dosage amounts in coming to the conclusion that it was less likely than not that the Veteran's estimated radiation exposure could have contributed to his development of brain cancer after service.  The Board thus finds that each of these opinions is highly probative of the issue of whether the Veteran's brain cancer is attributable to service. 

By contrast, Dr. S.R. in the October 2009 opinion and D.O. L.N. in the January 2010 opinions did not offer a sufficient rationale for their conclusions that the Veteran's brain cancer was more likely than not related to in-service exposure to ionizing radiation.  Both Dr. S.R. and D.O. L.N. relied on the fact that the Veteran did not have proper radiation shielding available in the booth where he performed the X-ray examinations.  However, they did not offer any medical evidence to explain why this lack of shielding would have increased the likelihood that the Veteran would develop brain cancer to the point that there was a likely etiological link between the two.  Furthermore, they did not indicate that they reviewed the claims file or took into account the specific radiation dose assessments provided by the United States Air Force.  In short, the October 2009 and January 2010 opinions offer little probative value to the determination of whether the Veteran's brain cancer was attributable to service, to include exposure to ionizing radiation.  See Reonal v. Brown, 5 Vet. App. 548 (1993);  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar, 5 Vet. App. at 140 (together standing for the proposition that the weight of a medical opinion is diminished where the opinion is based on an inaccurate factual premise or where the basis for the opinion is not stated.).  

The Veteran also submitted statements from his treating physicians at the  Memorial Sloan-Kettering Cancer Center, including a June 2013 letter from Dr. A.C., June 2014 and November 2016 letters from Dr. W.T., and a June 2015 letter from Dr. J.Y.  While these letters provide insight into the course of the Veteran's recent treatment for brain cancer since its recurrence in 2005, none of these individuals set forth an opinion regarding the etiology of the brain cancer, and so they also contribute little probative weight to the ultimate determination. 

As discussed, the Representative called into question the accuracy of the dosimeter readings and the TEDE ratings utilized by VA officials in providing their opinions regarding the etiology of the brain cancer.  In addition, he set forth the alternative theory that the Veteran's exposure to hazardous materials in service, to include HCBD, may have contributed to his development of brain cancer.  Although valid, the Representative's contentions, presumably adopted by the Appellant, are not alone sufficient to reduce the probative value of the prior opinions submitted by VA officials, as the Representative has not submitted any documentation which shows that he possesses the medical training, credentials, or other expertise necessary to evaluate the relevant medical findings in this case in a probative manner.  The Board nevertheless does take his contentions seriously, and, in acknowledgement of the contentions raised by the Representative as well as the theory of entitlement he set forth in his January 2016 letter, the Board requested in September 2016 that a toxicologist with VHA provide an advisory medical opinion regarding the etiology of the brain cancer.  

In an October 2016 correspondence, Dr. S.R. set forth opinions regarding the possible connection between the Veteran's brain cancer and in-service exposures to ionizing radiation and hazardous materials.  He supported his opinion that it was less likely than not that the brain cancer was attributable to ionizing radiation exposure with reference to copious medical literature and a thorough review of the claims file.  In particular, Dr. S.R. conceded that it was likely that the Veteran was exposed to more radiation than the dosimeter readings would suggest, but explained in detail why this additional degree of  exposure still would not lead to the conclusion that the Veteran was exposed to more radiation than was healthy or that the radiation exposure likely lead to the development of brain cancer.  As for his opinion that it was less likely than not that the exposure to hazardous materials, including HCBD, led to the development of brain cancer, Dr. S.R. succinctly noted that no medical studies had shown a connection between HCBD exposure and brain cancer development in humans.  Accordingly, his opinions, supported as they are by reference to contemporary medical literature and a thorough review of the claims file, are highly probative of the ultimate determination of service connection.  

In summation, the Board finds that the preponderance of the evidence is against a determination that the Veteran's brain cancer is attributable to service, to include as due to exposure to ionizing radiation and/or hazardous materials while in service.  While there is credible evidence that the Veteran was exposed to more radiation than the official TEDE rating would suggest, the record does not reflect that even this additional degree of radiation would contribute to his development of brain cancer over 17 years after his discharge from the military.  The lay testimony regarding the Veteran's development of symptoms of brain cancer prior to his formal diagnosis in 1990, coupled with private medical opinions in support of an etiological link between in-service ionizing radiation exposure and brain cancer, are not sufficient to overcome the many VA medical opinions which found it less likely than not that the Veteran's brain cancer was attributable to service.  Furthermore, the Board requested additional development to evaluate the alternative theory of service connection based on exposure to hazardous materials, and the resulting VHA opinion definitively stated that contemporary medical literature did not support any such link between HCBD exposure and the development of brain cancer.  Thus, the Board finds that service connection for brain cancer under 38 C.F.R. § 3.303(d) is denied, and, as the preponderance of the evidence is against the claim of service connection for brain cancer, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

The request to reopen the claim of entitlement to service connection for brain cancer, to include as a result of exposure to ionizing radiation and/or hazardous materials, is reopened.

The claim of entitlement to service connection for brain cancer, to include as a result of exposure to ionizing radiation and/or hazardous materials, is denied.


REMAND

In a January 2016 rating decision, the Veteran was denied special monthly compensation based on aid and attendance.  Thereafter, in October 2016, the Veteran filed a timely notice of disagreement (NOD) contending that he was entitled to special monthly compensation on the basis of aid and attendance. 

The filing of a NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the RO and a timely NOD has been filed, a statement of the case (SOC) addressing the issue must be furnished to the claimant.  Manlincon v. West, 12 Vet. App. 238 (1999).  Prior to his death, the RO did not issue the Veteran a statement of the case (SOC) on the matter about which he filed a NOD in October 2016, namely, entitlement to special monthly compensation on the basis of aid and attendance.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

Furnish the Appellant and her representative a SOC on the application for special monthly compensation on the basis of aid and attendance.  In order to perfect an appeal to the Board, the Appellant must timely file a substantive appeal after issuance of the SOC.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


